                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAVID H. GHARRETT, #M-38621,                 )
                                             )
       Plaintiff,                            )
                                             )
-vs-                                         )       Case No.: 18-958-NJR-DGW
                                             )
KIMBERLY BUTLER, et al.,                     )
                                             )
       Defendants.                           )

                       ANSWER AND AFFIRMATIVE DEFENSES TO
                    PLAINTIFF’S FIRST AMENDED COMPLAINT (DOC. 7)

       Defendants, KIMBERLY BUTLER and JEANNETTE COWAN, by their attorney, Lisa

Madigan, Attorney General of the State of Illinois, answer and raise the following affirmative

defenses to Plaintiff’s First Amended Complaint (doc. 7), stating as follows:




       RESPONSE: Defendants admit Plaintiff is currently incarcerated with the
       Illinois Department of Corrections and housed at Pontiac Correctional Center.




Case No. 18-958-NJR-DGW                                                            Page 1 of 22
       RESPONSE: Defendants admit Kimberly Butler was the Warden of Menard
       Correctional Center from April 16, 2014, until September 30, 2016.
       Defendants also admit numerous individuals served as chief administrative
       officer of Menard Correctional Center from April 16, 2016, until September
       30, 2016, due to Kimberly Butler becoming Chief of Programs for the Illinois
       Department of Corrections.

       Defendants deny the remaining allegations in this Paragraph.




       RESPONSE: Defendants admit Jeannette Cowan was the case worker
       supervisor at Menard Correctional Center from March of 2011 until January
       of 2017.
Case No. 18-958-NJR-DGW                                                         Page 2 of 22
       Defendants deny the remaining allegations in this Paragraph.




Case No. 18-958-NJR-DGW                                               Page 3 of 22
       RESPONSE: Defendants lack knowledge or information sufficient to form a
       belief about the truth of the allegations in Paragraphs D–J.




Case No. 18-958-NJR-DGW                                                    Page 4 of 22
       RESPONSE: Defendants lack knowledge or information sufficient to form a
       belief about the truth of the allegations in Section II.




Case No. 18-958-NJR-DGW                                                    Page 5 of 22
       RESPONSE: Defendants lack knowledge or information sufficient to form a
       belief about the truth of the allegations in Section III.




Case No. 18-958-NJR-DGW                                                    Page 6 of 22
       RESPONSE: Defendants admit Plaintiff and Offender Lason Elliot were
       cellmates from January 21, 2015, through February 20, 2015.

       Defendants deny violating any of Plaintiff’s constitutional rights.

       Defendants lack knowledge or information sufficient to form a belief about the
       truth of the remaining allegations in Paragraph 1.




       RESPONSE: Defendants admit Plaintiff met with Dr. Suneja, a psychiatrist,
       at Menard Correctional Center on February 19, 2015.

       Defendants lack knowledge or information sufficient to form a belief about the
       truth of the remaining allegations in Paragraph 2.




Case No. 18-958-NJR-DGW                                                           Page 7 of 22
       RESPONSE: Defendants admit Plaintiff went to segregation on or about
       February 20, 2015, for disobeying a direct order and insolence.

       Defendants lack knowledge or information sufficient to form a belief about the
       truth of the remaining allegations in Paragraph 3.




Case No. 18-958-NJR-DGW                                                           Page 8 of 22
       RESPONSE: Defendants lack knowledge or information sufficient to form a
       belief about the truth of the allegations in Paragraph 4.




       RESPONSE: Defendants admit Plaintiff was released from segregation on
       April 20, 2015, and requested protective custody that same day.

       Defendants lack knowledge or information sufficient to form a belief about the
       truth of the remaining allegations in Paragraph 5.




                                                                                ’

Case No. 18-958-NJR-DGW                                                             Page 9 of 22
       RESPONSE: Defendants admit Plaintiff requested to be released from
       protective custody on April 24, 2015, and that he was placed in West Cell
       House on 8 gallery on April 30, 2015.

       Defendants deny the remaining allegations in Paragraph 6.




       RESPONSE: Defendants lack knowledge or information sufficient to form a
       belief about the truth of the allegations in Paragraph 7.




       RESPONSE: Defendants admit Plaintiff went to segregation on April 30, 2015,
       for disobeying a direct order.

       Defendants lack knowledge or information sufficient to form a belief about the
       truth of the remaining allegations in Paragraph 8.

Case No. 18-958-NJR-DGW                                                          Page 10 of 22
       RESPONSE: Defendants admit Plaintiff completed his term of segregation on
       June 30, 2015, admit Plaintiff requested protective custody on June 30, 2015,
       and admit Plaintiff was placed in protective custody pending approval of his
       protective custody request.




       RESPONSE: Defendants admit Plaintiff was interviewed by Jeannette Cowan
       and Intelligence/IA Officer Dillingham on July 1, 2015, concerning his June
       30, 2015 protective custody request. Defendants admit Jeannette Cowan and
       Officer Dillingham recommended Plaintiff’s request for protective custody be
       denied.

       Defendants lack knowledge or information sufficient to form a belief about the
       truth of the remaining allegations in Paragraph 10.




       RESPONSE: Defendants admit Plaintiff’s June 30, 2015 protective custody
       request was denied at the facility level.


Case No. 18-958-NJR-DGW                                                          Page 11 of 22
       Defendants deny that Kimberly Butler personally denied Plaintiff’s June 30,
       2015 protective custody request.

       Defendants lack knowledge or information sufficient to form a belief about the
       truth of the remaining allegations in Paragraph 11.




       RESPONSE: Defendants admit Plaintiff appealed the facility level denial of
       his June 30, 2015 protective custody request. Defendants admit Sherry Benton,
       Chairperson for the Administrative Review Board, interviewed Plaintiff
       concerning this appeal and recommended that the appeal be denied.
       Defendants also admit the acting director, or her designee, concurred with Ms.
       Benton’s recommendation and denied Plaintiff’s appeal.

       Defendants lack knowledge or information sufficient to form a belief about the
       truth of the remaining allegations in Paragraph 12.




       RESPONSE: Defendants admit Plaintiff was released from protective custody
       on August 14, 2015, to West Cell House on 7 gallery.

       Defendants lack knowledge or information sufficient to form a belief about the
       truth of the remaining allegations in Paragraph 13.




Case No. 18-958-NJR-DGW                                                          Page 12 of 22
       RESPONSE: Defendants lack knowledge or information sufficient to form a
       belief about the truth of the allegations in Paragraph 14.




       RESPONSE: Defendants admit Plaintiff was sent to the emergency room of
       Chester Memorial Hospital on November 21, 2016, following a self-reported
       altercation with his cellmate.

       Defendants lack knowledge or information sufficient to form a belief about the
       truth of the remaining allegations in Paragraph 15.




       RESPONSE: Defendants admit Plaintiff was assigned to the Menard
       Correctional Center infirmary from November 21, 2016, until December 7,
       2016. Defendants also admit Plaintiff was placed in the West Cell House on 5
       gallery on December 7, 2016.

       Defendants lack knowledge or information sufficient to form a belief about the
       truth of the remaining allegations in Paragraph 16.
Case No. 18-958-NJR-DGW                                                          Page 13 of 22
       RESPONSE: Defendants lack knowledge or information sufficient to form a
       belief about the truth of the allegations in Paragraph 17.




       RESPONSE: Defendants admit Plaintiff requested protective custody on or
       about December 12, 2016, and admit Plaintiff’s request was approved.

       Defendants lack knowledge or information sufficient to form a belief about the
       truth of the remaining allegations in Paragraph 18.




       RESPONSE: Defendants restate their responses to Paragraphs 1 through 18
       herein.




Case No. 18-958-NJR-DGW                                                          Page 14 of 22
       RESPONSE: Defendants admit Plaintiff has certain rights under the United
       States Constitution but Defendants deny violating Plaintiff’s constitutional
       rights.




       RESPONSE: Defendants admit Kimberly Butler was the Warden of Menard
       Correctional Center from April 16, 2014, until September 30, 2016, and that
       she acted under color of state law during this time.

       Defendants deny the remaining allegations in Paragraph 21.




       RESPONSE: Defendants admit Jeannette Cowan was the case worker
       supervisor at Menard Correctional Center from March of 2011 until January
       of 2017, and that she acted under color of state law during this time.
Case No. 18-958-NJR-DGW                                                        Page 15 of 22
       Defendants deny the remaining allegations in Paragraph 22.




       RESPONSE: Defendants lack knowledge or information sufficient to form a
       belief about the truth of the allegations in Paragraph 23.




       RESPONSE: Defendants lack knowledge or information sufficient to form a
       belief about the truth of the allegations in Paragraph 24.




Case No. 18-958-NJR-DGW                                                   Page 16 of 22
       RESPONSE: Defendants lack knowledge or information sufficient to form a
       belief about the truth of the allegations in Paragraph 25.




       RESPONSE: Defendants lack knowledge or information sufficient to form a
       belief about the truth of the allegations in Paragraph 26.




Case No. 18-958-NJR-DGW                                                   Page 17 of 22
       RESPONSE: Defendants lack knowledge or information sufficient to form a
       belief about the truth of the allegations in Paragraph 27.




       RESPONSE: Defendants lack knowledge or information sufficient to form a
       belief about the truth of the allegations in Paragraph 28.




Case No. 18-958-NJR-DGW                                                   Page 18 of 22
       RESPONSE: Defendants lack knowledge or information sufficient to form a
       belief about the truth of the allegations in Paragraph 29.




       RESPONSE: Defendants deny the allegations in Paragraph 30.




       RESPONSE: Defendants deny the allegations in Paragraph 31.




Case No. 18-958-NJR-DGW                                                   Page 19 of 22
       RESPONSE: Defendants deny Plaintiff is entitled to any relief whatsoever.


                                      JURY DEMAND

       Defendants request a trial by jury on all triable issues.

                                AFFIRMATIVE DEFENSES


   1. Qualified Immunity

       At all times relevant to Plaintiff’s Claims, Defendants charged herein acted in the good

faith performance of their official duties without violating Plaintiff’s clearly established




Case No. 18-958-NJR-DGW                                                            Page 20 of 22
constitutional rights. Defendants are, therefore, protected from liability by the doctrine of qualified

immunity.

   2. Injunctive Relief Barred and/or Limited

       To the extent Plaintiff seeks injunctive relief, such relief is barred and/or limited by the

Eleventh Amendment to the United States Constitution and the Prison Litigation Reform Act, 42

U.S.C. § 1997e.

       WHEREFORE, Defendants respectfully request this honorable Court deny Plaintiff any

relief whatsoever.

                                                       Respectfully submitted,

                                                       KIMBERLY BUTLER and JEANNETTE
                                                       COWAN,

                                                               Defendants

                                                       LISA MADIGAN, Illinois Attorney
                                                       General,
Jeremy C. Tyrrell, #6321649
Assistant Attorney General                                     Attorney for Defendants,
500 South Second Street
Springfield, Illinois 62701
(217) 782-5819 Phone                                   By: s/Jeremy C. Tyrrell
(217) 782-8767 Fax                                      Jeremy C. Tyrrell
E-mail: jtyrrell@atg.state.il.us                         Assistant Attorney General




Case No. 18-958-NJR-DGW                                                                   Page 21 of 22
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAVID H. GHARRETT, #M-38621,                 )
                                             )
       Plaintiff,                            )
                                             )
-vs-                                         )      Case No.: 18-958-NJR-DGW
                                             )
KIMBERLY BUTLER, et al.,                     )
                                             )
       Defendants.                           )

                                CERTIFICATE OF SERVICE

       I hereby certify that on October 23, 2018, the foregoing document, Answer and Affirmative
Defenses to Plaintiff’s First Amended Complaint (Doc. 7), was electronically filed with the Clerk
of the Court using the CM/ECF system which will electronically send notice to:
                                             NONE
and I hereby certify that on the same date, I caused a copy of the foregoing described document to
be mailed by United States Postal Service, in an envelope properly addressed and fully prepaid, to
the following non-registered participant:

                                  David H. Gharrett, #M-38621
                                   Pontiac Correctional Center
                                    700 West Lincoln Street
                                          P.O. Box 99
                                        Pontiac, IL 61764


                                                    Respectfully submitted,

                                                    s/Jeremy C. Tyrrell
                                                    Jeremy C. Tyrrell, #6321649
                                                    Assistant Attorney General
                                                    500 South Second Street
                                                    Springfield, Illinois 62701
                                                    (217) 782-5819 Phone
                                                    (217) 524-5091 Fax
                                                    E-Mail: jtyrrell@atg.state.il.us



Case No. 18-958-NJR-DGW                                                                Page 22 of 22
